Appeal by defendants, as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated July 29, 1968, as, on reargument, denied their original motion for discovery and inspection of plaintiff’s Federal income tax returns for the years 1964, 1965 and 1966. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and motion granted. If plaintiff filed such tax returns for the years in question, she is herewith directed within 10 days after entry of the order hereon to furnish to defendants’ attorney a true copy of each such return or, if she does not have such copies, an appropriate authorization to the United States Internal Revenue Service to transmit to defendants’ attorney a certified copy of each such return, defendants to pay the expenses involved in procuring the certified copies. If plaintiff has not filed such tax returns for said years, she is herewith directed within the same 10-day period to furnish to defendants’ attorney an affidavit stating such fact. In a negligence action where a self-employed plaintiff claims loss of earnings as a result of the accident, a defendant is entitled to discovery and inspection of the plaintiff’s income tax returns (Katz v. Memoli, 28 A D 2d 1128; Neuberger v. Vega, 30 A D 2d 779; Coleman v. Myers, 29 A D 2d 727). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.